Dismissed and Memorandum Opinion filed November 5, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00441-CV
____________
 
TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellant
 
V.
 
PETER WILLIAM BENSON, Appellee
 

On Appeal from
County Civil Court at Law No. 3
Harris County,
Texas
Trial Court Cause
No. 933386

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed April 13, 2009.  On October 20, 2009,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Yates, Anderson, and Boyce.